Title: To Benjamin Franklin from Vergennes, 18 January 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le samedy Soir 18. Janr. 1783
Il est essentiel, Monsieur, que Je puisse avoir l’honneur de conferer avec vous, avec M. Adams et avec ceux de Mrs. [Messieurs] Vos Collegues qui peuvent se trouver à Paris. Je vous prie en consequence, Monsieur, de vouloir bien inviter ces Mrs. à se rendre a Versailles avec vous Lundi avant dix heures du Matin. Il seroit bon que vous amenassiez M. votre Petit fils avec vous, il pourra nous être necessaire pour rendre plusieurs choses d’Anglois en François et même pour écrire. L’objet dont J’ai à vous entretenir est très interressant pour les Etats unis vos maitres.

J’ai l’honneur d’être avec une parfaite Consideration, Monsieur, votre tres humble et tres obeissant Serviteur.
(signé) De Vergennes.
à M. Franklin
